DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemenson (US 2012/0316930) in view of Zanghi et al. (US 10,423,934), hereafter “Zanghi.”
Regarding claim 1, Clemenson teaches at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method (Clemenson: par 0116), the method comprising the steps of: 	providing over a network a request for first information from a second service provider at a job site characterizing a first service provided by a first service provider at the job site (Clemenson: par 0118 [Once their work is completed on a room, the owner or general contractor 108 may request an inspection of the work a subcontractor performed. In system 106, the status of each inspection is set to "open" indicating that the inspection is ready for the inspector.]); 	receiving over the network from the second service provider the first information (Clemenson: par 0119).	Clemenson does not explicitly teach: 	providing over the network a request for second information from a third service provider at the job site characterizing a second service provided by the second service provider at the job site; and 	receiving over the network from the third service provider the second information.	In other words, Clemenson does not teach that the inspection/evaluation is performed by an entity that also performs a service at the job site, who himself is subject to evaluation. 	Zanghi teaches: 	providing over the network a request for second information from a third service provider at the job site characterizing a second service provided by a second service provider at the job site (Zanghi: col. 9 lines 57-67 […upon completion of a servicing task by a first technician, the auditing module 218 can instruct a second technician to review the vehicle after servicing to evaluate the performance of the first technician.]); and 	receiving over the network from the third service provider the second information (Zanghi: col. 23 lines 26-35).	It would have been obvious to one of ordinary skill in the art to utilize other workers/subcontractors to perform the inspection processes of Clemenson according to the technique of Zanghi with predictable results. One would be motivated to make the combination because of increased efficiency – fewer people need be involved in the process. One would further be motivated to make the combination because it is well known that workers and subcontractors frequently criticize the failings of other workers and subcontractors, a phenomenon that is alluded in the specification of the present application (Specification: par 0002 [Absent such oversight though, there are sloppy handoffs, finger pointing, etc.]). Accordingly, effectively recording this criticism/feedback would have been apparent to one of ordinary skill, providing the predictable benefit of rating/ranking the performance of various subcontractors for the purposes of establishing future contracts. 

Regarding claim 2, the medium of claim 1, wherein the request for first information comprises one or more requests to characterize the provided first service (Zanghi: col. 9 lines 57-67). 

Regarding claim 3, the medium of claim 1, wherein the request for second information comprises one or more requests to characterize the provided second service (Clemenson: par 0118). 

Regarding claim 8, the medium of claim 1, further comprising comparing the first information with previously received information characterizing the first service (Clemenson: 230-260 of FIG. 2; par 0121, 0122). 

Regarding claim 9, the method of claim 1, further comprising comparing the second information with previously received information characterizing the second service (Clemenson: 230-260 of FIG. 2; par 0121, 0122). 

Claims 4-7 are rejected as being unpatentable over Clemenson (US 2012/0316930), in view of Zanghi et al. (US 10,423,934), and further in view of Jackson et al. (US 2018/0293669), hereafter “Jackson.”
Regarding claim 4, Clemenson-Zanghi does not explicitly teach the medium of claim 2, further comprising selecting the one or more requests based on a reference code identifying the first service (Clemenson: par 0030, 0031). 	Jackson teaches a technique of: 	selecting one or more requests based on a reference code identifying a first service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104).	It would have been obvious to one of ordinary skill in the art to utilize the project identifiers of Jackson within the Clemenson-Zanghi system to identify the services performed with predictable results. One would be motivated to make the combination because the use of identifiers to identify particular information is well known in the art. Accordingly, utilizing the technique of Jackson within the Clemenson-Zanghi system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide the benefit of adding photographs to the review thereby enhancing the informational content for viewers. One would still further be motivated to make the combination in view of the substantial similarity of the references; both Clemenson-Zanghi and Jackson disclose systems for posting reviews for service providers at job sites. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Jackson could have been implemented within the Clemenson-Zanghi system with predictable results and a beneficial effect. 

Regarding claim 5, the medium of claim 3, further comprising selecting the one or more requests based on a reference code identifying the second service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104). 

Regarding claim 6, the medium of claim 1, wherein the first information comprises one or more photographs of the job site (Jackson: par 0104). 

Regarding claim 7, the medium of claim 1, wherein the second information comprises one or more photographs of the job site (Jackson: par 0104).

Claims 10-12, 17, 18 are rejected as being unpatentable over Clemenson (US 2012/0316930), in view of Zanghi et al. (US 10,423,934), in view of Vrajich (US 2004/0215701), and further in view of Anderson et al. (US 6,970,831), hereafter “Anderson.”
Regarding claim 10, at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method (Clemenson: par 0116), the method comprising the steps of: 	providing over a network a request for first information from a second service provider of a service at a job site characterizing a first service provided by a first service provider at the job site (Clemenson: par 0118 [Once their work is completed on a room, the owner or general contractor 108 may request an inspection of the work a subcontractor performed. In system 106, the status of each inspection is set to "open" indicating that the inspection is ready for the inspector.]); 	receiving over the network from the second service provider the first information (Clemenson: par 0119);	providing over the network a request for second information from a third service provider of a service at the job site characterizing a second service provided by the second service provider at the job site (Zanghi: col. 9 lines 57-67 […upon completion of a servicing task by a first technician, the auditing module 218 can instruct a second technician to review the vehicle after servicing to evaluate the performance of the first technician.]); and 	receiving over the network from the third service provider the second information (Zanghi: col. 23 lines 26-35).	Clemenson-Zanghi does not explicitly teach: 	wherein each of the requests for information comprises a question presented on a user interface, each said question being randomly chosen from a set of predetermined questions. 	Vrajich teaches: 	wherein each request for information comprise a question presented on a user interface (Vrajich: 90, 92 of FIG. 5; par 0055, 0060, 0061). 	It would have been obvious to one of ordinary skill in the art to acquire the inspection information of Clemenson-Zanghi utilizing questions according to the technique of Vrajich with predictable results. One would be motivated to make the combination because questions are a common way to extract information from users. Accordingly, implementing the technique of Vrajich within the Clemenson-Zanghi would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination in order to provide the predictable benefit of enabling users of the system to enter their own questions/surveys to be answered by the individuals reviewing the service provided. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Clemenson-Zanghi and Vrajich disclose systems for evaluating job performance at a construction worksite. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Vrajich could have been implemented within the Clemenson-Zanghi system with predictable results and a beneficial effect. 	Clemenson-Zanghi-Vrajich does not explicitly teach: 	each said question being randomly chosen from a set of predetermined questions. 	Anderson teaches: 	each question being randomly chosen from a set of predetermined questions (Anderson: col. 3 lines 48-60).	It would have been obvious to one of ordinary skill in the art to implement random question selection within the Clemenson-Zanghi-Vrajich with predictable results. One would be motivated to make the combination to provide the benefit of saving time for the party reviewing work while still allowing for evaluation of many facets of performance through multiple jobsite evaluations. One would further be motivated to make the combination to allow for focus on particular categories/aspects of job performance. One would further be motivated to make the combination because the surveys of Anderson are for the purpose of job performance evaluation. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Anderson could have been implemented within the Clemenson-Zanghi-Vrajich with predictable results and a beneficial effect. 

Regarding claim 11, the medium of claim 10, wherein the request for first information comprises one or more requests to characterize the provided first service (Zanghi: col. 9 lines 57-67).

Regarding claim 12, the medium of claim 10, wherein the request for second information comprises one or more requests to characterize the provided second service (Clemenson: par 0118). 

Regarding claim 17, the medium of claim 10, further comprising comparing the first information with previously received information characterizing the first service (Clemenson: 230-260 of FIG. 2; par 0121, 0122).

Regarding claim 18, the medium of claim 10, further comprising comparing the second information with previously received information characterizing the second service (Clemenson: 230-260 of FIG. 2; par 0121, 0122).

Claims 13-16 are rejected as being unpatentable over Clemenson (US 2012/0316930), in view of Zanghi et al. (US 10,423,934), further in view of Vrajich (US 2004/0215701), further in view of Anderson et al. (US 6,970,831), and further in view of Jackson et al. (US 2018/0293669), hereafter “Jackson.”
Regarding claim 13, Clemenson-Zanghi-Vrajich-Anderson does not explicitly teach the medium of claim 11, further comprising selecting the one or more requests based on a reference code identifying the first service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104).	Jackson teaches: 	selecting the one or more requests based on a reference code identifying the first service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104).	It would have been obvious to one of ordinary skill in the art to utilize the project identifiers of Jackson within the Clemenson-Zanghi-Vrajich-Anderson system to identify the services performed with predictable results. One would be motivated to make the combination because the use of identifiers to identify particular information is well known in the art. Accordingly, utilizing the technique of Jackson within the Clemenson-Zanghi-Vrajich-Anderson system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide the benefit of adding photographs to the review thereby enhancing the informational content for viewers. One would still further be motivated to make the combination in view of the substantial similarity of the references; both Clemenson-Zanghi-Vrajich-Anderson and Jackson disclose systems for posting reviews for service providers at job sites. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Jackson could have been implemented within the Clemenson-Zanghi-Vrajich-Anderson system with predictable results and a beneficial effect.

Regarding claim 14, the medium of claim 12, further comprising selecting the one or more requests based on a reference code identifying the second service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104).

Regarding claim 15, the medium of claim 10, wherein the first information comprises one or more photographs of the job site (Jackson: par 0104).

Regarding claim 16, the medium of claim 10, wherein the second information comprises one or more photographs of the job site (Jackson: par 0104).

Response to Arguments
Applicant’s arguments, filed May 4, 2022, have been fully considered and are discussed in detail below. 

With respect to the rejection of claim 1 under 35 USC § 103, Applicant argues that Zanghi is deficient to teach the limitations it is cited against. In support, Applicant argues that in Zanghi it is not clear that the second technician evaluating the work of the first technician is located at the same job site (Remarks: p. 6-7). While Examiner agrees it is not explicitly disclosed in Zanghi that the second technician reviewing the work of the first technician is located at the same job site, it would nevertheless have been obvious to one of ordinary skill, given Zanghi’s disclosure of a service center having multiple service bays and associated technicians (Zanghi: col. 6 lines 50-55 […where the vehicle is dispatched to a service center to be serviced, the operation 152 can include instructing the vehicle to travel to a particular service bay associated with a technician and/or inventory associated with the vehicle servicing to be performed.]), that the reviewing technician could have been located at the same job site (i.e. service center) as the technician performing the work; evaluating work at the location it is performed would have immediately struck the mind of an ordinarily skilled artisan as being the most obvious and convenient choice of location to perform this particular activity. Further, Clemenson discloses review of work occurring at the same jobsite where the work was performed; therefore, Examiner submits that any deficiency of Zanghi in this regard is cured by Clemenson (Clemenson: par 0118, 0119). 

The remaining arguments depend on or relate to the arguments addressed above or are moot in view of the new grounds of rejection presented herein. In view of the foregoing, the rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454